RUDKIN, District Judge
(after stating the facts as above). No doubt, as contended by the plaintiff in error, the public and private vessels of every nation while on the high seas, and without the territorial limits of any state, are subject to the jurisdiction of the state to which they belong, and are in many respects considered a part of its territory. Crapo v. Kelly, 16 Wall. 610, 21 L. Ed. 430; Wilson v. McNamee, 102 U. S. 572, 26 L. Ed. 234. But it does not follow from this that a merchant vessel flying the American flag is a part of the United States within the meaning of the immigration laws, or that a sailor whose home is on the sea is a contract laborer within the purview of these laws. Taylor v. United States, 207 U. S. 120, 28 Sup. Ct. 53, 52 L. Ed. 130; United States v. Sandrey (C. C.) 48 Fed. 550; United States v. Burke (C. C.) 99 Fed. 895; Holy Trinity Church v. United States, 143 U. S. 457, 12 Sup. Ct. 511, 36 L. Ed. 226.
In Taylor v. United States, supra, the court said:
“ ‘Landing from such vessel’ takes place and is complete the moment the vessel is left and the shore, reached. But it is necessary to commerce, as all admit, that sailors should go ashore, and no one believes that the statute intended altogether to prohibit their doing so. The contrary always has been understood of the earlier acts, in judicial decisions and executive practice. If we reject the ambiguous interpretation of ‘to land,’ as we have, the necessary result can be readied only by saying that the section does not apply to sailors carried to an American port with a bona fide intent to take them out again when the ship goes on, when not only there was no ground for supposing that they were making the voyage a pretext to get here, desert, and get in, but there is no evidence that they were doing so in fact. Whether this result is readied by the interpretation of the words ‘bringing an alien to the United States’ that has been suggested, or on the ground that the statute cannot have intended its precautions to apply to the ordinary and necessary landing of seamen, even if the words of the section embrace it, as in Church of Holy Trinity v. United States, 143 U. S. 457 [12 Sup. Ct. 511, 36 L. Ed. 226], does not matter for this case. We think it superfluous to go through all the sections of the act for confirmation of our opinion. It is enough to say that we feel no doubt when we read the act as a whole.”
*974In United States v. Sandrey, supra, the court said:
“As clearly appears, the act deals only with the importation of aliens under contract to labor and alien immigration. It is only with regard to alien immigrants that the act imposes duties upon the masters and agents of vessels, or provides penalties for the nonperformance of duties by such masters and agents. An alien immigrant to the United States is an alien who comes or removes into the United States for the purpose of permanent residence. Aliens composing crews of vessels visiting our seaports are in no sense immigrants, and, as a review of the statute as above shows, are in no wise affected by the law in question. With regard to them the said law imposes no duties nor penalties upon the masters and agents of vessels.”
In United States, v. Burke, supra, the court said:
“The legislation contained in the various statutes that have been passed relating to immigration is clearly directed against the immigration into this country of certain classes of persons, who come in with the intent to enter into and become a part of the mass of its citizenship or population. Immigration is defined to be the entering into a country with the intention of residing in it. The earlier statutes merely prohibit contract laborers being brought in. The later ones prohibit the bringing in of immigrants — persons who come into the country with the intention of remaining, of fixing a residence here, and who are calculated to become a charge upon the country, or who are unfit; on account of moral character, previous convictions of crime, or disease, to be admitted as citizens. Nothing in the scope of the statutes seems to contemplate. or can be rationally held to contemplate, the' prohibition of the bringing within the country by vessels of their crews engaged under contract made out of the country, to labor on the vessels while approaching and while in the ports of this country, and to sail again with the vessels from this country.”
And after reviewing the different sections of the Immigration Act the court continued:
“A consideration of the whole legislation on the subject of immigration, of the circumstances surrounding its enactment, and of the unjust results which would follow from giving such meaning to it as is here claimed for it, makes it unreasonable to believe that Congress intended to include a case like the present one. My opinion is that these statutes do not contemplate the exclusion of the crews of vessels which lawfully trade to our ports, and that they do not, in spirit or in letter, apply to seamen engaged in their calling, whose home is the sea, who are here to-day and gone to-morrow, who come on a vessel into the United .States with no purpose to reside therein, but with the intention, when they come, of leaving again, on that or some other vessel, for the port of shipment or some other foreign port in the course of her trade. To hold that these statutes apply to aliens comprising the bona fide crews of vessels engaged in commerce between the United States and foreign countries would lead to great injustice to such vessels, oppression to their crews, and serious consequences to commerce.”
In an opinion to the Secretary of the Treasury, Acting Attorney General Beck quoted at length from the decision in United States v. Burke, supra, and said:
“Were I at liberty to disregard this authoritative interpretation of the immigration statutes, I would feel constrained to say that the reasoning of Judge Toulmin seems to me entirely sound, and that it would be injurious to ofir commerce, and therefore to the public interests, to hold broadly and without exception that seamen as a class are within the purview of the immigration statutes. It is true that Congress has not excepted them from the express language of these statutes, but in the practical administration of these laws they have always been excepted, and their inclusion in the class of alien immigrants would lead to consequences so destructive to legitimate commerce that such inclusion can fairly be disregarded as beyond the intention of Congress.” 23 Ops. Attys. Gen., 521.
*975The rules adopted and promulgated by the Department of Tabor, which is charged with the administration and enforcement of the immigration laws, are in entire harmony with these views.
For these reasons, the demurrer was properly sustained, and the judgment of the court below is affirmed.